DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed on 05/08/2020. Claims 1-10 are pending.
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Response to Amendment
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180049243), in view of Ye et al (US20160234861), in further view of Dinan et al (US20150139142).

	Regarding claim 1, the cited reference Lee discloses a user terminal (Fig.11 discloses a communication between UE and eNB (i.e. base station)) comprising: processor that controls a random access procedure on two or more carriers (¶0153 discloses performing a random access procedure in a carrier aggregation with at least one Scell); a transmitter that transmits (Fig. 5 and  ¶0056 discloses a UE comprising a transmitter (135) configured to transmit the transmission) a random access preamble (Fig.11 discloses sending a random access preamble from UE to eNB(S1102)) on at least one of the two or more carriers (¶0153 discloses performing a random access procedure in a carrier aggregation with at least one Scell);
	
    PNG
    media_image1.png
    325
    440
    media_image1.png
    Greyscale
 
receiver that receives a response signal in response to a random access preamble (Fig. 11 discloses receiving the random access response (S1103)), 
	
    PNG
    media_image2.png
    325
    440
    media_image2.png
    Greyscale

on a carrier of the two or more carriers (¶0117 discloses that the Random Access Response takes place on Pcell, where Pcell is part of the carrier aggregation [emphasis added]). However, Lee does not explicitly teach the processor that control the random access procedure on which listening is performed before uplink transmission, the processor controls the transmitter to stop transmission of the random access preamble on other carriers except for the carrier in accordance with reception of the response signal.
In an analogous art Ye teaches the processor that control the random access procedure on which listening is performed before uplink transmission (¶0010 discloses a communication device comprises a processing means… receiving a configuration message for the random access procedure from a network of the wireless communication system… the configuration message configures the communication device to transmit a first random access preamble; performing a clear channel assessment (CCA) or listen before talk (LBT) operation before transmitting the first random access preamble).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ye to determine if unlicensed UL carrier is occupied or not
(Ye, ¶0034 and ¶0035). However, Ye not explicitly teach the processor that the processor controls the transmitter to stop transmission of the random access preamble on other carriers except for the carrier in accordance with reception of the response signal.
	In an analogous art Dinan teaches that the processor controls the transmitter to stop transmission 
of the random access preamble on other carriers except for the carrier in accordance with reception of the response signal (Fig. 7 and ¶0042 disclose that a preamble 602 (Msg1) may be sent by a UE … on an SCell belonging to an sTAG)… Msg2 message 603 (RAR: random access response) in response to the preamble transmission on SCell may be addressed… Uplink packets 604 may be transmitted on the SCell, 
in which the preamble was transmitted).

	Regarding claims 9 and 10, the claims are drawn to a base station and a method performing substantially the same features of claim 1. Therefore the claims are subject to the same rejection as claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180049243), in view of Ye et al (US20160234861), in further view of Dinan et al (US20150139142), in further view of Jeong et al (US20140023055).

	Regarding claim 2, the combination of Lee, Ye, and Dinan discloses all limitations of claim 1. However, the combination does not explicitly teach the processor controls to use a same uplink transmission timing information for a specific group including the two or more carriers, based on the response signal.
	In an analogous art Jeong teaches the processor controls to use a same uplink transmission timing 
information for a specific group including the two or more carriers, based on the response signal (¶0041 discloses that the carriers having the same uplink timings are sorted into a Timing Advance Group (TAG) which is maintained by the UE (i.e processor or controller) (¶0052)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Jeong to provide an efficient carrier management.

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180049243), in view of Ye et al (US20160234861), in further view of Dinan et al (US20150139142), in further view of Kwon et al (US20150319703).

	Regarding claim 3, the combination of Lee, Ye, and Dinan discloses all limitations of claim 1. However, the combination does not explicitly teach the receiver receives a plurality of random access start information, and the processor controls to perform a plurality of the random access procedures on the two or more carriers on an individual basis based on each random access start information.
	In an analogous art Kwon teaches the receiver receives a plurality of random access start information, and the processor controls to perform a plurality of the random access procedures on the two or more carriers on an individual basis based on each random access start information (¶0013 discloses receiving from a base station random access start information commanding start of a random access procedure for a second serving cell). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kwon where uplink transmission power can be distributed in an efficient manner and system performance can be improved while reducing system complexity (Kwon, ¶0014).
	Regarding claim 5, the combination of Lee, Ye, and Dinan discloses all limitations of claim 1. However, the combination does not explicitly teach the receiver receives one random access start processor controls to perform a common the random access procedure to the two or more carriers based on the one random access start information.
	In an analogous art Kwon teaches the receiver receives one random access start information, and the processor controls to perform a common the random access procedure to the two or more carriers based on the one random access start information (¶0013 discloses receiving from a base station random access start information commanding start of a random access procedure for a second serving cell). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kwon where uplink transmission power can be distributed in an efficient manner and system performance can be improved while reducing system complexity (Kwon, ¶0014).
Regarding claim 8, the combination of Lee, Dinan, Ye, and Kwon discloses all limitations of claim 5. Lee further discloses wherein after the random access preamble is transmitted on the carrier of the two or more carriers in the common random access procedure, processor stops transmission of the random access preamble until a reception attempt period of the response signal in response to the random access preamble elapses (¶0153 discloses performing a random access procedure in a carrier aggregation with at least one Scell. Fig.11 discloses sending a random access preamble from UE to eNB(S1102)). ¶0153 discloses performing a random access procedure in a carrier aggregation with at least one Scell. Fig. 14 and ¶0161 discloses that the UE stops the RAP transmission procedure on the cell if a RAR for the RAP transmission procedure on the cell is not received until the preambleStopTimer expires).Dinan further discloses the processor stops transmission of the random access preamble on the other carriers except for the carrier (Fig. 7 and ¶0042 disclose that a preamble 602 (Msg1) may be sent by a UE … on an SCell belonging to an sTAG)… Msg2 message 603 (RAR: random access response) in response to the preamble transmission on SCell may be addressed… Uplink packets 604 may be transmitted on the SCell, in which the preamble was transmitted).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180049243), in view of Ye et al (US20160234861), in further view of Dinan et al (US20150139142), in further view of Kwon et al (US20150319703), in further view of Jeong et al (US20140023055).

	Regarding claim 4, the combination of Lee, Ye, Dinan, and Kwon discloses all limitations of claim 3.  Lee further discloses when the receiver receives a plurality of the response signals (¶0135 discloses monitoring for Random Access Response(s)). However, the combination does not explicitly teach the processor controls to obtain the same uplink transmission timing information based on the response signal that has been received on a specific carrier determined based on a specific rule.
In an analogous art Jeong teaches the processor controls to obtain the same uplink transmission timing information based on the response signal that has been received on a specific carrier determined based on a specific rule (¶0061 discloses a Random Access Response message is received … the UE 801 synchronizes the uplink transmission timing of the SCell#2 817 using the SCell#2 uplink timing information (TA) included in the Random Access Response message). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Jeong to perform uplink transmission timing synchronization for the activated serving cells.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180049243), in view of Ye et al (US20160234861), in further view of Dinan et al (US20150139142), in further view of Kwon 
et al (US20150319703), in further view of Suzuki et al (US20150131588)

	Regarding claim 6, the combination of Lee, Ye, Dinan, and Kwon discloses all limitations of claim 5. However, the combination does not explicitly teach the one random access start information includes information for specifying the two or more carriers to be used in the common random access procedure.
	In an analogous art Suzuki teaches the one random access start information includes information for specifying the two or more carriers to be used in the common random access procedure (¶0103 discloses the random access controller 1012 determines to instruct the mobile station apparatus 1 to start random access procedure. The random access controller 1012 allocates the radio resource and signature of a physical random access channel corresponding to a specific downlink carrier component set). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Suzuki where the mobile station apparatus using a plurality of uplink carrier components and downlink carrier components to communicate with the base station.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20180049243), in view of Ye et al (US20160234861), in further view of Dinan et al (US20150139142), in further view of Kwon et al (US20150319703), in further view of Komine et al (US20120076075)

	Regarding claim 7, the combination of Lee, Ye, Dinan, and Kwon discloses all limitations of claim 5. However, the combination does not explicitly teach the processor controls transmission power of the random access preamble by using one common preamble transmission number in the common random access procedure.
	In an analogous art Komine teaches the processor controls transmission power of the random access preamble by using one common preamble transmission number in the common random access procedure (Fig.3 and ¶0085 discloses the RA procedure completion has been determined. ¶0085 discloses acquiring the terminal information … which indicates the number of RA preamble transmissions or ¶0088 discloses acquiring the RA procedure type information and the information which indicates the above number of RA preamble transmission. ¶0091 discloses acquiring … type preamble transmission number information supplied … and computes the expected reception power PPIRTP based on the non-contention type preamble transmission number information). It would have been obvious to one of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane 
Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462